Citation Nr: 1646093	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  15-21 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for coronary artery disease to include as secondary to service-connected bilateral knee disabilities.  

3.  Entitlement to service connection for diabetes mellitus, type II to include as secondary to service-connected bilateral knee disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to February 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Board notes that additional medical records and a February 2016 VA examination were associated with the claims file after the April 2015 statement of the case (SOC).  However, the treatment reports and VA examination are unrelated to the issues decided herein.  As such, the Veteran is not prejudiced by the Board's adjudication of the claims on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A November 2007 rating decision last denied service connection for hypertension. 

2.  The evidence received since the November 2007 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.

3.  Hypertension was not manifest in service or within one year of discharge, and is unrelated to service; hypertension is not due to or aggravated by a service-connected disability.

4.  Coronary artery disease was not manifest in service or within one year of discharge, and is unrelated to service; coronary artery disease is not due to or aggravated by a service-connected disability.

5.  Diabetes mellitus was not manifest in service or within one year of discharge, and is unrelated to service; diabetes mellitus is not due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the November 2007 denial of service connection for hypertension, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Hypertension was not incurred in service, may not be presumed to have been so incurred, and is not secondary to a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).   

3.  Coronary artery disease was not incurred in service, may not be presumed to have been so incurred, and is not secondary to a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).   

4.  Diabetes mellitus was not incurred in service, may not be presumed to have been so incurred, and is not secondary to a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).   





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided. Additionally, neither the Veteran, nor his representative has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained. 

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  The examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



New and Material Evidence

The Veteran filed a request to reopen his claim for entitlement to service connection for hypertension in September 2013.

At the time of the last final RO denial in November 2007, evidence of record included service treatment reports, VA examination reports, VA treatment records, and private treatment records.

Since the last final denial, evidence added includes the Veteran's statements, additional private and VA treatment records, and additional VA examination reports.   

Significantly, the lay statements of record reflect an alternate theory of entitlement to service connection.  Specifically, the Veteran indicated in his substantive appeal that his service-connected bilateral knee disabilities aggravate his hypertension.  

Based on a review of this new evidence, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for hypertension is reopened.

Service Connection

Historically, the Veteran submitted a claim of entitlement to service connection for hypertension, coronary artery disease, and diabetes mellitus in September 2013.  The claims were denied in a June 2014 decision.  The Veteran disagreed with the denial of his claims and this appeal ensued.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Certain chronic diseases, including hypertension, diabetes mellitus, and certain forms of cardiovascular disease may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1133 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition, as identified in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.   That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303 (b) (2015).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted where a disability is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310 (2015).  Compensation is payable when a service-connected disability has aggravated a nonservice-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

A review of the Veteran's service treatment reports reflects that his blood pressure was recorded as 112/68 at his December 1960 entrance examination.  Urinalysis performed at the entrance examination was negative for sugar.  Clinical evaluation of the heart and endocrine system was normal at that time.  The records do not reflect any complaints, findings, or treatment for hypertension, coronary artery disease, or diabetes mellitus.  

At a VA examination in June 1963, the Veteran's blood pressure was recorded as 125/70.  Examination of the heart was normal.  Urinalysis was negative for sugar.  

VA examinations in June 1989, August 1992, March 1994, August 1996, January 2009, May 2011, January 2013, and April 2014 did not include any relevant findings with regard to the issues on appeal.  

VA treatment reports include laboratory testing which revealed elevated glucose in June 1996.  Urinalysis was negative for glucose.  Records dated in June 2007 reflect a past medical history of benign essential hypertension and diabetes mellitus type II.  

Private treatment reports from L. Wasserman, M.D., dated in July 2014 reflect that the Veteran experienced episodes of angina in March 2014.  He underwent a cardiac catheterization in April 2014.  He was assessed with severe coronary artery disease.  His known cardiac artery disease risk factors included a history of diabetes mellitus diagnosed in January 2000, a history of hyperlipidemia, a history of hypertension, and a family history of coronary artery disease.  He was noted to have had a stent placed in May 2012.  

At an April 2015 VA examination, the Veteran reported that he was diagnosed with hypertension in 1975.  He was started on Hydrochlorothiazide and Inderal at that time but was changed to Amlodipine and Lisinopril, which is his current medication regimen.  Following a review of the claims file and relevant medical history, the examiner opined that the Veteran's hypertension was less likely than not aggravated beyond the natural progression by his service-connected bilateral knee disabilities.  The examiner's rationale is that the Veteran's hypertension was diagnosed in approximately 1975 and his right knee surgery was in 2007, over thirty-five years after the diagnosis and his left knee surgery was in 2014, almost forty years after his diagnosis.  The examiner concluded that there is no connection or aggravation of the hypertension by the bilateral knee disabilities.      

At an April 2015 VA examination, the Veteran was assessed with coronary artery disease since May 2012, and stable angina and ventricular arrhythmia since March 2014.  He was noted to have had a stent placed in May 2012.  He was prescribed Metoprolol for his heart disability.  Following a review of the claims file and relevant medical history, the examiner opined that it is less likely than not that the Veteran's coronary artery disease was aggravated beyond its natural progression by his service-connected right and left knee disabilities.  The examiner's rationale is that the Veteran had the cardiac stent placed long before his left knee surgery in 2014; the left knee disability is unrelated to the heart disability, and one did not aggravate the other.  The examiner noted that the Veteran underwent a right total knee replacement in 2007, five years prior to the stenting.  The examiner reported that there is very little evidence in medical literature that knee surgery is related to or aggravates a heart condition.  The examiner noted that the right knee is well-healed.  

At a VA examination in April 2015, the Veteran was noted to have been diagnosed with diabetes mellitus in 2000 at which time he controlled his diabetes with diet.  In 2012, he was started on medication.  Following a review of the claims file and relevant medical history, the examiner opined that the Veteran's diabetes mellitus was less likely than not aggravated beyond its natural progression by his service-connected bilateral knee disabilities.  The examiner's rationale was that diabetes mellitus was diagnosed seven years prior to his right knee replacement surgery and could not have been a progression or aggravation.  The examiner noted that the Veteran was not placed on medication until 2012, and his medication had recently been increased, but there is no connection between the diabetic condition and his knee replacements.  

As an initial matter, the Board notes that, with regard to service connection a direct basis, the evidence does not reflect, nor has the Veteran contended, that the Veteran's hypertension, coronary artery disease, or diabetes mellitus were incurred in or caused by his military service.  The Veteran has not argued to the contrary.  Similarly, none of the claimed disabilities were diagnosed within one year of the Veteran's separation from service.  Consequently, service connection is not warranted on a direct or presumptive basis.  

The Board will now turn to the discussion of secondary service connection.  Of note, the Veteran contends that his claimed hypertension, coronary artery disease, and diabetes mellitus were aggravated by the service-connected bilateral knee disabilities.  The evidence does not reflect, nor has the Veteran contended, that his hypertension, coronary artery disease, or diabetes mellitus were caused by the service-connected bilateral knee disabilities.  Consequently, the claimed hypertension, coronary artery disease, and diabetes mellitus were not caused by the service-connected bilateral knee disability.  The Veteran has not argued to the contrary.

Turning to whether the claimed hypertension, coronary artery disease, and diabetes mellitus were aggravated by the service-connected bilateral knee disabilities, here, the VA examiner's opinions in April 2015 are the most probative evidence of record.  As discussed, the examiner reviewed the claims file and relevant medical literature and opined that it is less likely than not that the Veteran's hypertension, coronary artery disease, and diabetes mellitus were aggravated by the bilateral knee disabilities.  The examiner provided a rationale to support the conclusions reached.  The Veteran has not submitted any competent medical evidence to the contrary.  Hence, the Board finds that the weight of the competent evidence is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran's service-connected bilateral knee disabilities aggravated his hypertension, coronary artery disease, or diabetes mellitus.  

The Veteran contends that his hypertension, coronary artery disease, and diabetes mellitus are related to the service-connected bilateral knee disabilities.  As a lay person, the Veteran is considered competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion such as determining the etiology of hypertension, coronary artery disease, and diabetes mellitus.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Here, the lay statements regarding the Veteran's hypertension, coronary artery disease, and diabetes mellitus as being related to the service-connected disabilities are not considered to be competent nexus evidence, as the Veteran is not shown to be medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

As such, the weight of the competent evidence is against a finding that the Veteran's hypertension, coronary artery disease, and diabetes mellitus resulted from his military service or were caused or aggravated by a service-connected disability.  Therefore, the criteria for service connection have not been met, and the Veteran's claims are denied.


ORDER

The claim of entitlement to service connection for hypertension is reopened.  

Entitlement to service connection for hypertension, to include as secondary to service-connected bilateral knee disabilities, is denied.  

Entitlement to service connection for coronary artery disease, to include as secondary to service-connected bilateral knee disabilities, is denied.  

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected bilateral knee disabilities, is denied.  



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


